Exhibit 10.20
SUPPLEMENTAL EXECUTIVE
RETIREMENT BENEFITS AGREEMENT
     This Supplemental Executive Retirement Benefits Agreement (this
“Agreement”) is entered into this 31st day of December, 2008, effective as of
January 1, 2009, by and between GEORGIA BANK & TRUST COMPANY OF AUGUSTA, a
Georgia banking corporation located in Augusta, Georgia (“Bank”), and DARRELL R.
RAINS, an individual (“Executive”).
RECITALS
     A. Executive is a valued employee of the Bank.
     B. The Bank desires to retain Executive as an employee of the Bank.
     C. The Bank desires to provide for the post-retirement needs of its
employees in a responsible manner.
     D. Executive and the Bank entered into certain Executive Salary
Continuation and Participant Agreements dated October 1, 2005 (“Participant
Agreements”), all pursuant to the Non-Qualified Defined Benefit Plan of Georgia
Bank & Trust Company of Augusta established October 1, 2000 (the “2000 Plan”) to
make available to executives certain supplemental retirement benefits.
Section 6.1 of the 2000 Plan affords the Bank the right to amend, modify,
terminate, or discontinue the Plan.
     E. Executive and the Bank now desire to amend, restate, replace and
supersede the 2000 Plan and the related Participant Agreements to comply with
the new final regulations under Section 409A of the Internal Revenue Code of
1986.
AGREEMENT
     NOW, THEREFORE, the parties hereto, for and in consideration of the
foregoing and the mutual promises contained herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, intending to be legally bound hereby, do agree as follows:
     1. Supplemental Retirement Benefits. The Bank maintains an unfunded
retirement plan, the obligations under which shall be reflected on the general
ledger of the Bank (the “Retirement Account”). The Retirement Account shall be
an unsecured liability of the Bank to Executive, payable only as provided herein
from the general funds of the Bank. The Retirement Account is not a deposit or
insured by the FDIC and does not constitute a trust account or any other special
obligation of the Bank and does not have priority of payment over any other
general obligation of the Bank.
     2. Payment of Benefits.
          (a) Full Benefit. If Executive does not experience a Separation from
Service (except for such breaks in service prescribed by law, such as the Family
and Medical Leave Act, or as otherwise agreed in writing expressly authorized by
the Board of Directors of the Bank (for a period not to exceed six (6) months))
(as herein defined) until the ‘Full Benefit Date’ (as defined in Exhibit A
attached hereto), then upon the Payment Commencement Date (as defined in
Exhibit A attached hereto), the Bank shall pay to Executive the Full Benefit (as
defined in Exhibit A attached hereto) annually for twenty (20) years, payable in
monthly installments beginning on the first business day of the first calendar
month after the Payment Commencement Date and on the first business day of each
month thereafter until (but including) the twentieth (20th) anniversary of the
Payment Commencement Date. For purposes of this Agreement, the phrase
‘Separation from Service’ shall be deemed to occur only if either (i) Executive
has ceased to perform any services for the Bank and all affiliated companies
that, together with the Bank, constitute the ‘service recipient’ within the
meaning of Section 409A of the Internal Revenue Code (‘Code’) and the
regulations thereunder (collectively, the ‘Service Recipient’) or (ii) the level
of bona

 



--------------------------------------------------------------------------------



 



fide services Executive performs for the Service Recipient after a given date
(whether as an employee or as an independent contractor) permanently decreases
(excluding a decrease as a result of military leave, sick leave, or other bona
fide leave of absence if the period of such leave does not exceed six
(6) months, or if longer, so long as Executive retains a right to reemployment
with the Service Recipient under an applicable statute or by contract) to no
more than forty percent (40%) of the average level of bona fide services
performed for the Service Recipient (whether as an employee or an independent
contractor) over the immediately preceding 36-month period (or the full period
of service if Executive has been providing services to the Service Recipient for
less than 36 months).
          (b) Early Termination. If Executive voluntarily resigns from the
employ of the Bank or if the Bank terminates the Executive’s employment other
than For Cause (as hereinafter defined) prior to the Full Benefit Date and such
termination constitutes a Separation from Service, Bank shall pay to Executive
the Limited Benefit (the amount set forth on Exhibit A corresponding to the Year
in which Executive separates from service) annually for twenty (20) years,
payable in monthly installments beginning on the first business day of the first
calendar month after the Payment Commencement Date and on the first business day
of each month thereafter until (but including) the twentieth (20th) anniversary
of the Payment Commencement Date. Notwithstanding the foregoing, if, as of the
effective date of Executive’s voluntary termination, the Executive has not
attained age fifty-five (55), then Executive shall receive no benefit under this
Agreement and shall lose any right to any benefit vested at the time of
termination.
          (c) Disability. If Executive becomes Substantially Disabled (as
hereinafter defined) while employed by the Bank prior to the Payment
Commencement Date, then the Bank shall pay to Executive the Limited Benefit
annually, payable monthly beginning on the first business day of the first
calendar month after Executive is determined to be Substantially Disabled and
continuing until (but including) the twentieth (20th) anniversary of such date.
For purposes of this Agreement, Executive shall be considered ‘Substantially
Disabled’ if Executive (i) is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months or (ii) is, by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months, receiving income replacement benefits for a period
of not less than three (3) months under an accident and health plan covering the
Bank’s employees. The determination of whether Executive is ‘Substantially
Disabled’ under clause (i) above shall be made by a licensed physician selected
by the Bank.
          (d) Discharge for Cause. Any other provision of this Agreement to the
contrary notwithstanding, if Executive experiences a Separation from Service
with the Bank and its affiliates as a result of, or in connection with:
(i) Executive’s insubordination; (ii) Executive’s breach of this Agreement;
(iii) any act or omission by Executive which is, or is likely to be, injurious
to the Bank and its affiliates or the business reputation of the Bank and its
affiliates, (iv) Executive’s dishonesty, fraud, malfeasance, negligence or
misconduct; (v) Executive’s failure to satisfactorily perform his duties, to
follow the direction (consistent with his duties) of the President or the Board
of Directors of the Bank or any other individual to whom Executive reports, or
to follow the policies, procedures, and rules of the Bank and its affiliates; or
(vi) Executive’s conviction of, or Executive’s entry of a plea of guilty or no
contest to, a felony or crime involving moral turpitude (any of the foregoing
referred to herein as “For Cause”), then Executive shall not be entitled to any
supplemental retirement benefits provided for in this Agreement and this
Agreement may be terminated by the Bank without any liability whatsoever. The
obligation of the Bank to make any payments contemplated under this Agreement
shall be suspended during the pendency of any indictment, information or similar
charge regarding a felony or crime of moral turpitude, during any regulatory or
other adjudicative proceeding concerning regulatory suspension or removal or,
for a reasonable time (not to exceed ninety days), while the Board of Directors
of the Bank seeks to determine whether Executive could have been terminated For
Cause even though Executive may have previously retired, resigned, become
Substantially Disabled or been discharged other than For Cause. If during such
period the Board of Directors determines that the Executive could have been
discharged For Cause, this subsection (d) shall be applicable as if the
Executive had been discharged For Cause. Notwithstanding the foregoing, if, as
of the effective date of Executive’s termination of employment, there is an
employment or other services agreement in effect between Executive and the Bank
which defines the term ‘For Cause’ or a similar concept, then the definition for
such term as provided in such services agreement shall apply in lieu of the
foregoing definition of such term in this Section 4d.

2



--------------------------------------------------------------------------------



 



          (e) Death of Executive. If Executive’s death occurs prior to the
Payment Commencement Date, Executive’s beneficiary designated on Exhibit B
attached hereto (or, if none designated, Executive’s estate) shall receive the
amount of benefits described under Section 2c above at the same time and in the
same form that benefits would have been payable to Executive had Executive’s
death qualified Executive as being Substantially Disabled. If Executive’s death
occurs on or after the Payment Commencement Date or after the Executive has been
determined to be Substantially Disabled, Executive’s beneficiary designated on
Exhibit B attached hereto (or if none is designated, Executive’s estate) shall
receive the remaining payments due to Executive as of the date of death at the
same time and in the same form as the payments would have been paid to Executive
had Executive survived.
          (f) Benefits Mutually Exclusive. Under no circumstances will Executive
or, if applicable, his or her beneficiary or estate become entitled to more than
one benefit under this Section 2.
          (g) Suspension of Payments. Notwithstanding any other provision of
this Agreement to the contrary, if the payment of any amount hereunder would
fail to meet the requirements of Code Section 409A(a)(1)(B)(i), no such payment
shall be made until six (6) months after Executive’s Separation from Service (or
any earlier date permitted under Code Section 409A), at which time Executive
shall be paid a lump sum equal to what would otherwise have been paid during the
suspension period in the 30-day period immediately following such suspension
period, and thereafter payment of the unpaid monthly amounts shall continue on
what would otherwise have been the original payment schedule for such monthly
amounts.
     3. Intent of Parties. The Bank and Executive intend that this Agreement
shall primarily provide supplemental retirement benefits to Executive as a
member of a select group of management or highly compensated employees of the
Bank for purposes of the Employee Retirement Income Security Act of 1974, as may
be amended (“ERISA”).
     4. ERISA Provisions.
          (a) The following provisions in this Agreement are part of this
Agreement and are intended to meet the requirements of ERISA.
          (i) The ‘Named Fiduciary’ is the Bank.
          (ii) The general corporate funds of the Bank are the basis of payment
of benefits under this Agreement.
          (iii) For claims procedure purposes, the ‘Claims Administrator’ shall
be the Compensation Committee of the Board of Directors of the Bank or its
designee.
          (iv) For claims procedure purposes, ‘Appeals Fiduciary’ means an
individual or group of individuals appointed by the Claims Administrator to
review appeals of claims for benefits payable due to the Executive becoming
Substantially Disabled made pursuant to this section 4.

3



--------------------------------------------------------------------------------



 



          (b) Notice of Denial. If the Executive or a beneficiary is denied a
claim for benefits under this Agreement, the Claims Administrator shall provide
to the claimant written notice of the denial within ninety (90) days (forty-five
(45) days with respect to a denial of any claim for benefits due to the
Executive becoming Substantially Disabled) after the Claims Administrator
receives the claim, unless special circumstances require an extension of time
for processing the claim. If such an extension of time is required, written
notice of the extension shall be furnished to the claimant prior to the
termination of the initial 90-day period. In no event shall the extension exceed
a period of ninety (90) days (thirty (30) days with respect to a claim for
benefits due to the Executive becoming Substantially Disabled) from the end of
such initial period. With respect to a claim for benefits due to the Executive
becoming Substantially Disabled, an additional extension of up to thirty
(30) days beyond the initial 30-day extension period may be required for
processing the claim. In such event, written notice of the extension shall be
furnished to the claimant within the initial 30-day extension period. Any
extension notice shall indicate the special circumstances requiring the
extension of time, the date by which the Claims Administrator expects to render
the final decision, the standards on which entitlement to benefits are based,
the unresolved issues that prevent a decision on the claim and the additional
information needed to resolve those issues.
          (c) Contents of Notice of Denial. If the Executive or beneficiary is
denied a claim for benefits under this Agreement, the Claims Administrator shall
provide to such claimant written notice of the denial which shall set forth:
          (i) the specific reasons for the denial;
          (ii) specific references to the pertinent provisions of this Agreement
on which the denial is based;
          (iii) a description of any additional material or information
necessary for the claimant to perfect the claim and an explanation of why such
material or information is necessary;
          (iv) an explanation of this Agreement’s claim review procedures, and
the time limits applicable to such procedures, including a statement of the
claimant’s right to bring a civil action under Section 502(a) of ERISA following
an adverse benefit determination on review;
          (v) in the case of a claim for benefits due to the Executive becoming
Substantially Disabled, if an internal rule, guideline, protocol or other
similar criterion is relied upon in making the adverse determination, either the
specific rule, guideline, protocol or other similar criterion; or a statement
that such rule, guideline, protocol or other similar criterion was relied upon
in making the decision and that a copy of such rule, guideline, protocol or
other similar criterion will be provided free of charge upon request; and
          (vi) in the case of a claim for benefits due to the Executive becoming
Substantially Disabled, if a denial of the claim is based on a medical necessity
or experimental treatment or similar exclusion or limit, an explanation of the
scientific or clinical judgment for the denial, an explanation applying the
terms of this Agreement to the claimant’s medical circumstances or a statement
that such explanation will be provided free of charge upon request.
          (d) Right to Review. After receiving written notice of the denial of a
claim, a claimant or his representative shall be entitled to:
          (i) request a full and fair review of the denial of the claim by
written application to the Claims Administrator (or Appeals Fiduciary in the
case of a claim for benefits payable due to the Executive becoming Substantially
Disabled);
          (ii) request, free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to the claim;
          (iii) submit written comments, documents, records, and other
information relating to the denied claim to the Claims Administrator or Appeals
Fiduciary, as applicable; and

4



--------------------------------------------------------------------------------



 



          (iv) a review that takes into account all comments, documents,
records, and other information submitted by the claimant relating to the claim,
without regard to whether such information was submitted or considered in the
initial benefit determination.
          (e) Application for Review.
          (i) If a claimant wishes a review of the decision denying his or her
claim to benefits under this Agreement, other than a claim described in
paragraph (ii) of this section 4(e), he or she must submit the written
application to the Claims Administrator within sixty (60) days after receiving
written notice of the denial.
          (ii) If the claimant wishes a review of the decision denying his or
her claim to benefits under this Agreement due to the Executive becoming
Substantially Disabled, he or she must submit the written application to the
Appeals Fiduciary within one hundred eighty (180) days after receiving written
notice of the denial. With respect to any such claim, in deciding an appeal of
any denial based in whole or in part on a medical judgment (including
determinations with regard to whether a particular treatment, drug, or other
item is experimental, investigational, or not medically necessary or
appropriate), the Appeals Fiduciary shall:
          (1) consult with a health care professional who has appropriate
training and experience in the field of medicine involved in the medical
judgment; and
          (2) identify the medical and vocational experts whose advice was
obtained on behalf of this Agreement in connection with the denial without
regard to whether the advice was relied upon in making the determination to deny
the claim.
Notwithstanding the foregoing, the health care professional consulted pursuant
to this section 4(e) shall be an individual who was not consulted with respect
to the initial denial of the claim that is the subject of the appeal or a
subordinate of such individual.
          (f) Hearing. Upon receiving such written application for review, the
Claims Administrator or Appeals Fiduciary, as applicable, may schedule a hearing
for purposes of reviewing the claimant’s claim, which hearing shall take place
not more than thirty (30) days from the date on which the Claims Administrator
or Appeals Fiduciary received such written application for review.
          (g) Notice of Hearing. At least ten (10) days prior to the scheduled
hearing, the claimant and his or her representative designated in writing by him
or her, if any, shall receive written notice of the date, time, and place of
such scheduled hearing. The claimant or his or her representative, if any, may
request that the hearing be rescheduled, for his or her convenience, on another
reasonable date or at another reasonable time or place.
          (h) Counsel. All claimants requesting a review of the decision denying
their claim for benefits may employ counsel for purposes of the hearing.

5



--------------------------------------------------------------------------------



 



          (i) Decision on Review. No later than sixty (60) days (forty-five
(45) days with respect to a claim for benefits due to the Executive becoming
Substantially Disabled) following the receipt of the written application for
review, the Claims Administrator or the Appeals Fiduciary, as applicable, shall
submit its decision on the review in writing to the claimant involved and to his
or her representative, if any, unless the Claims Administrator or Appeals
Fiduciary determines that special circumstances (such as the need to hold a
hearing) require an extension of time, to a day no later than one hundred twenty
(120) days (ninety (90) days with respect to a claim for benefits due to the
Executive becoming Substantially Disabled) after the date of receipt of the
written application for review. If the Claims Administrator or Appeals Fiduciary
determines that the extension of time is required, the Claims Administrator or
Appeals Fiduciary shall furnish to the claimant written notice of the extension
before the expiration of the initial sixty (60) day (forty-five (45) days with
respect to a claim for benefits due to the Executive becoming Substantially
Disabled) period. The extension notice shall indicate the special circumstances
requiring an extension of time and the date by which the Claims Administrator or
Appeals Fiduciary expects to render its decision on review. In the case of a
decision adverse to the claimant, the Claims Administrator or Appeals Fiduciary
shall provide to the claimant written notice of the denial which shall include:
          (i) the specific reasons for the decision;
          (ii) specific references to the pertinent provisions of this Agreement
on which the decision is based;
          (iii) a statement that the claimant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the claimant’s claim for benefits;
          (iv) an explanation of this Agreement’s claim review procedures, and
the time limits applicable to such procedures, including a statement of the
claimant’s right to bring an action under Section 502(a) of ERISA following the
denial of the claim upon review;
          (v) in the case of a claim for benefits due to the Executive becoming
Substantially Disabled, if an internal rule, guideline, protocol or other
similar criterion is relied upon in making the adverse determination, either the
specific rule, guideline, protocol or other similar criterion; or a statement
that such rule, guideline, protocol or other similar criterion was relied upon
in making the decision and that a copy of such rule, guideline, protocol or
other similar criterion will be provided free of charge upon request;
          (vi) in the case of a claim for benefits due to the Executive becoming
Substantially Disabled, if a denial of the claim is based on a medical necessity
or experimental treatment or similar exclusion or limit, an explanation of the
scientific or clinical judgment for the denial, an explanation applying the
terms of this Agreement to the claimant’s medical circumstances or a statement
that such explanation will be provided free of charge upon request; and
          (vii) in the case of a claim for benefits due to the Executive
becoming Substantially Disabled, a statement regarding the availability of other
voluntary alternative dispute resolution options.
          (j) The Claims Administrator has the discretionary authority to
determine all interpretative issues arising under this Agreement and the
interpretations of the Claims Administrator shall be final and binding upon the
Executive or any other party claiming benefits under this Agreement.
     5. Funding by the Bank.
          (a) The Bank shall be under no obligation to set aside, earmark or
otherwise segregate any funds with which to pay its obligations under this
Agreement. Executive shall be and remain an unsecured general creditor of the
Bank with respect to the Bank’s obligations hereunder. Executive shall have no
property interest in the Retirement Account or any other rights with respect
thereto.

6



--------------------------------------------------------------------------------



 



          (b) Notwithstanding anything herein to the contrary, the Bank has no
obligation whatsoever to purchase or maintain an actual life insurance policy
with respect to Executive or otherwise. If the Bank determines in its sole
discretion to purchase a life insurance policy referable to the life of
Executive, neither Executive nor Executive’s beneficiary shall have any legal or
equitable ownership interest in, or lien on, such policy or any other specific
funding or any other investment or to any asset of the Bank. The Bank, in its
sole discretion, may determine the exact nature and method of funding (if any)
of the obligations under this Agreement. If the Bank elects to fund its
obligations under this Agreement, in whole or in part, through the purchase of a
life insurance policy, mutual funds, disability policy, annuity, or other
security, the Bank reserves the right, in its sole discretion, to terminate such
method of funding at any time, in whole or in part.
          (c) If the Bank, in its sole discretion, elects to invest in a life
insurance, disability or annuity policy on the life of Executive, Executive
shall assist the Bank, from time to time, promptly upon the request of the Bank,
in obtaining such insurance policy by supplying any information necessary to
obtain such policy as well as submitting to any physical examinations required
therefor. The Bank shall be responsible for the payment of all premiums with
respect to any whole life, variable, or universal life insurance, disability or
annuity policy purchased in connection with this Agreement unless otherwise
expressly agreed.
     6. Change in Control. If a Change in Control (as hereinafter defined)
occurs before Executive experiences a Separation from Service with the Bank and
its affiliates, then Executive shall become 100% vested and thus entitled to the
Full Benefit. In such case, the Full Benefit shall be payable to Executive
beginning on the Payment Commencement Date. Notwithstanding the foregoing, if
the Executive experiences a Separation from Service, other than a termination
For Cause, within two (2) years following a Change in Control, the Bank shall
pay to the Executive the Full Benefit annually for twenty (20) years, payable in
monthly installments beginning on the first business day of the first calendar
month after the effective date of the Executive’s Separation from Service.
     For purposes of this Agreement, a “Change in Control” means a “change in
the ownership or effective control of a corporation, or a change in the
ownership of a substantial portion of the assets of a corporation” within the
meaning of Code Section 409A, provided, however, that for purposes of
determining a “substantial portion of the assets of a corporation,” “eighty-five
percent (85%)” shall be used instead of “forty percent (40%).” For purposes of
the preceding sentence, “a corporation” refers to either Southeastern Bank
Financial Corporation (“Holding Company”) or the Bank, except that in the case
of a change of effective control of a corporation, “a corporation” refers solely
to the Holding Company. Notwithstanding the foregoing, in the event of a merger,
consolidation, reorganization share exchange or other transaction as to which
the holders of the capital stock of the Holding Company before the transaction
continue after the transaction to hold, directly or indirectly through a holding
company or otherwise, shares of capital stock of the Holding Company (or other
surviving company) representing more than fifty percent (50%) of the value or
ordinary voting power to elect directors of the capital stock of the Holding
Company (or other surviving company) such transaction will not constitute a
Change in Control.
     7. No Competition with Bank. Executive agrees that during the Executive’s
employment with the Bank, and in the event of the Executive’s voluntary
termination of employment, for a period of two (2) years thereafter, the
Executive will not (except on behalf of or with the prior written consent of the
Bank), within a thirty-five (35) mile radius of the Bank’s location at Augusta,
Georgia, either directly or indirectly, on the Executive’s own behalf or in the
service or on behalf of others, perform for any competing business that is
conducting commercial or consumer banking services either as an executive
employee or in any other capacity which involves duties and responsibilities
similar to those undertaken for the Bank. Executive agrees that the covenant
contained in this Section 7 is of the essence of this Agreement; that the
covenant is reasonable and necessary to protect the business, interest and
properties of the Bank, and that irreparable loss and damage will be suffered by
the Bank should the Executive breach the covenant. Therefore, Executive agrees
and consents that, in addition to all the remedies provided by law or in equity,
the Bank shall be entitled to a temporary restraining order and temporary and
permanent injunctions to prevent the breach or contemplated breach of any of the
covenants. Furthermore, in addition to any other remedies, Executive agrees that
any violation of the covenant in this Section 7 will result in the immediate
forfeiture of any remaining payment that otherwise is or may become due under
this Agreement. Executive agree that all remedies available to the Bank shall be
cumulative. Notwithstanding the foregoing provisions of this Section 7, this
Section shall become void and have no further force or effect from and after the
earlier of effective date of a Change in Control or the effective date of an
involuntary termination of

7



--------------------------------------------------------------------------------



 



Executive’s employment prior to the Full Benefit Date for any reason other than
For Cause. Notwithstanding the foregoing, if, as of the effective date of the
Executive’s termination of employment, there is an employment or other services
agreement in effect between the Executive and the Bank which imposes
non-competition obligations on the Executive, then such obligations as provided
in such services agreement shall apply in lieu of the foregoing provisions of
this Section 7.
     8. Employment of Executive; Other Agreements. The benefits provided for
herein for Executive are supplemental retirement benefits and shall not be
deemed to modify, affect or limit any salary or salary increases, bonuses,
profit sharing or any other type of compensation of Executive in any manner
whatsoever. No provision contained in this Agreement shall in any way affect,
restrict or limit any existing employment agreement between the Bank and
Executive, nor shall any provision or condition contained in this Agreement
create specific employment rights of Executive or limit the right of the Bank to
discharge Executive with or without cause. Except as otherwise provided therein,
nothing contained in this Agreement shall affect the right of Executive to
participate in or be covered by or under any qualified or non-qualified pension,
profit sharing, group, bonus or other supplemental compensation, retirement or
fringe benefit plan constituting any part of the Bank’s compensation structure
whether now or hereinafter existing.
     9. Confidentiality. In further consideration of the mutual promises
contained herein, Executive agrees that the terms and conditions of this
Agreement, except as such may be disclosed in financial statements and tax
returns, or in connection with estate planning, are and shall forever remain
confidential until the death of Executive and Executive agrees that he or she
shall not reveal the terms and conditions contained in this Agreement at any
time to any person or entity, other than his or her financial and professional
advisors unless required to do so by a court of competent jurisdiction.
     10. Withholding. Executive is responsible for payment of all taxes
applicable to compensation and benefits paid or provided to Executive under this
Agreement, including federal and state income tax withholding, except the Bank
shall withhold any taxes that, in its reasonable judgment, are required to be
withheld, including but not limited to taxes owed under Section 409A of the Code
and regulations thereunder and all employment (FICA) taxes due to be paid by the
Bank pursuant to Section 3121(v) of the Code and regulations promulgated
thereunder (i.e., FICA taxes on the present value of payments hereunder which
are no longer subject to vesting). Executive acknowledges that the Bank’s sole
liability regarding taxes is to forward any amounts withheld to the appropriate
taxing authority(ies). Further, the Bank shall satisfy all applicable reporting
requirements including those under Section 409A of the Code and the regulations
thereunder. Executive agrees that appropriate amounts for any such withholdings,
including FICA taxes, may be deducted from the cash salary, bonus or payments
due under this Agreement or other payments due to Executive by the Bank to
satisfy the employee-portion of such obligations. If insufficient cash wages are
available or if Executive so desires, Executive may remit payment in cash for
the withholding amounts. Notwithstanding any other provision in this Agreement
to the contrary, payment under this Agreement may be accelerated to pay, where
applicable, the Federal Insurance Contributions Act tax imposed under
Sections 3101, 3121(a), and 3121(v)(2) of the Code and any state, local, and
foreign tax obligations (the ‘Tax Obligations’) that may be imposed on amounts
deferred pursuant to this Agreement prior to the time such amounts are paid and
made available to the Executive and to pay the income tax at source on wages
imposed under Section 3401 of the Code or the corresponding withholding
provisions of applicable state, local, or foreign tax laws as a result of an
accelerated payment of the Tax Obligations (the ‘Income Tax Obligations’).
Accelerated payments pursuant to this Section 10 shall not exceed the amount of
the Tax Obligations and Income Tax Obligations and shall be made as a payment
directly to taxing authorities pursuant to the applicable withholding
provisions. Any accelerated payments pursuant to Section 10 shall reduce the
benefit provided to the Executive pursuant to this Agreement.
     11. Miscellaneous Provisions.
          (a) Counterparts. This Agreement may be executed simultaneously in any
number of counterparts. Each counterpart shall be deemed to be an original, and
all such counterparts shall constitute one and the same instrument. This
Agreement may be executed and delivered by facsimile transmission of an executed
counterpart.
          (b) Construction. As used in this Agreement, the neuter gender shall
include the masculine and the feminine, the masculine and feminine genders shall
be interchangeable among themselves and

8



--------------------------------------------------------------------------------



 



each with the neuter, the singular numbers shall include the plural, and the
plural the singular. The term “person” shall include all persons and entities of
every nature whatsoever, including, but not limited to, individuals,
corporations, partnerships, governmental entities and associations. The terms
“including,” “included,” “such as” and terms of similar import shall not imply
the exclusion of other items not specifically enumerated.
          (c) Severability. If any provision of this Agreement or the
application thereof to any person or circumstance shall be held to be invalid,
illegal, unenforceable or inconsistent with any present or future law, ruling,
rule or regulation of any court, governmental or regulatory authority having
jurisdiction over the subject matter of this Agreement, such provision shall be
rescinded or modified in accordance with such law, ruling, rule or regulation
and the remainder of this Agreement or the application of such provision to the
person or circumstances other than those as to which it is held inconsistent
shall not be affected thereby and shall be enforced to the greatest extent
permitted by law.
          (d) Governing Law. This Agreement is made in the State of Georgia and
shall be governed in all respects and construed in accordance with the laws of
the State of Georgia, without regard to its conflicts of law principles, except
to the extent superseded by the Federal laws of the United States.
          (e) Binding Effect. This Agreement is binding upon the parties, their
respective successors, assigns, heirs and legal representatives. Without
limiting the foregoing this Agreement shall be binding upon any successor of the
Bank whether by merger or acquisition of all or substantially all of the assets
or liabilities of the Bank. This Agreement may not be assigned by any party
without the prior written consent of each other party hereto. This Agreement has
been approved by the Board of Directors of the Bank and the Bank agrees to
maintain an executed counterpart of this Agreement in a safe place as an
official record of the Bank.
          (f) No Trust. Nothing contained in this Agreement and no action taken
pursuant to the provisions of this Agreement shall create or be construed to
create a trust of any kind, or a fiduciary relationship between the Bank and
Executive, Executive’s designated beneficiary or any other person.
          (g) Assignment of Rights. None of the payments provided for by this
Agreement shall be subject to seizure for payment of any debts or judgments
against Executive or any beneficiary; nor shall Executive or any beneficiary
have any right to transfer, modify, anticipate or encumber any rights or
benefits hereunder; provided, however, that the undistributed portion of any
benefit payable hereunder shall at all times be subject to set-off for debts
owed by Executive to the Bank.
          (h) Entire Agreement. This Agreement (together with its exhibits and
appendix, which are incorporated herein by reference) constitutes the entire
agreement of the parties with respect to the subject matter hereof and all prior
or contemporaneous negotiations, agreements and understandings, whether oral or
written, including but not limited to the 2000 Plan and the Participant
Agreements, are hereby superseded, merged and integrated into this Agreement.
          (i) Notice. Any notice to be delivered under this Agreement shall be
given in writing and delivered by hand, or by first class, certified or
registered mail, postage prepaid, addressed to the Bank or the Executive, as
applicable, at the address for such party set forth below or such other address
designated by notice.

             
 
  Bank:   GEORGIA BANK & TRUST COMPANY OF AUGUSTA    
 
      3530 Wheeler Road    
 
      Augusta, GA 30909    
 
      Attn: Chairman of the Board    
 
           
 
  Executive:   DARRELL R. RAINS    
 
           
 
     
 
   
 
           
 
     
 
   
 
           
 
     
 
   

9



--------------------------------------------------------------------------------



 



          (j) Non-waiver. No delay or failure by either party to exercise any
right under this Agreement, and no partial or single exercise of that right,
shall constitute a waiver of that or any other right.
          (k) Headings. Headings in this Agreement are for convenience only and
shall not be used to interpret or construe its provisions.
          (l) Amendment. No amendments or additions to this Agreement shall be
binding unless in writing and signed by both parties. No waiver of any provision
contained in this Agreement shall be effective unless it is in writing and
signed by the party against whom such waiver is asserted. Notwithstanding the
foregoing, the Bank may pay the Full Benefit, which is payable annually for
twenty (20) years, in a single lump sum to the Executive upon a unilateral
determination by the Bank to terminate the Agreement but only if the Bank
determines that such payment will not constitute an impermissible acceleration
of payments under one of the exceptions provided in Treasury Regulations
Section 1.409A-3(j)(4)(ix), or any successor guidance. In such an event, payment
shall be made at the earliest date permitted under such guidance.
          (m) Seal. The parties hereto intend this Agreement to have the effect
of an agreement executed under the seal of each.
          (n) Legal Expenses. From and after the occurrence of a Change in
Control, the Bank shall pay all reasonable legal fees and expenses incurred by
Executive seeking to obtain or enforce any right or benefit provided by this
Agreement promptly from time to time, at the Executive’s request, as such fees
and expenses are incurred; provided, however, that the Executive shall be
required to reimburse the Bank for any such fees and expenses if a court,
arbitrator or any other adjudicator agreed to by the parties determines that the
Executive’s claim is without substantial merit. The Bank’s obligation in this
regard shall continue until such time as a final determination (including any
appeals) is made with respect to the proceedings; provided, however, that such
proceedings must commence prior to the expiration of any applicable statute of
limitations and payment of such reimbursements must be made as soon as feasible
following the date the Executive submits verification of the expenses incurred
but not later than the last day of the Executive’s taxable year following the
taxable year in which the expenses are incurred. The Executive shall not be
required to pay any legal fees or expenses incurred by the Bank in connection
with any claim or controversy arising out of or relating to this Agreement, or
any breach thereof.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed, or caused to be
executed, this Agreement as of the day and year first above written.

            BANK:

GEORGIA BANK & TRUST COMPANY OF AUGUSTA
      By:   /s/ Ronald L. Thigpen         Its:   Executive Vice President and
Chief Operating Officer                EXECUTIVE:
      /s/ Darrell R. Rains       DARRELL R. RAINS           

Exhibit A

11



--------------------------------------------------------------------------------



 



DARRELL R. RAINS
“Full Benefit Date” = July 13, 2021 (age 65)
“Full Benefit” = $36,000
“Payment Commencement Date” — The later of the first business day of the month
following the month in which Executive attains age sixty-five (65) (July 13,
2021) or the first business day of the month following the month in which
Executive experiences a Separation from Service.
“Limited Benefit” — Determined by reference to the following table (See Note 1):

          Year   Limited Benefit
January 1, 2009 to December 31, 2009
  $ 7,200  
January 1, 2010 to December 31, 2010
  $ 9,600  
January 1, 2011 to December 31, 2011
  $ 12,000  
January 1, 2012 to December 31, 2012
  $ 14,400  
January 1, 2013 to December 31, 2013
  $ 16,800  
January 1, 2014 to December 31, 2014
  $ 19,200  
January 1, 2015 to December 31, 2015
  $ 21,600  
January 1, 2016 to December 31, 2016
  $ 24,000  
January 1, 2017 to December 31, 2017
  $ 26,400  
January 1, 2018 to December 31, 2018
  $ 28,800  
January 1, 2019 to December 31, 2019
  $ 31,200  
January 1, 2020 to September 30, 2020
  $ 33,600  
October 1, 2020 and thereafter
  $ 36,000  

Note 1: In the event of Executive’s voluntary termination prior to attaining age
fifty-five (55), this Limited Benefit is forfeited per Section 2(b) of this
Agreement.
The undersigned DARRELL R. RAINS (the “Executive”) hereby acknowledges that he
or she has reviewed this Exhibit A to the Supplemental Executive Retirement
Benefits Agreement and that the information set forth in this Exhibit A is true
and correct in all material respects.
                                                                             
DARRELL R. RAINS
EXHIBIT B

12



--------------------------------------------------------------------------------



 



DESIGNATION OF BENEFICIARY FORM
under the
SUPPLEMENTAL EXECUTIVE
RETIREMENT BENEFITS AGREEMENT
Pursuant to Section 2(e) of the Supplemental Executive Retirement Benefits
Agreement (the “Agreement”), I, DARRELL R. RAINS, hereby designate the
beneficiary(ies) listed below to receive any benefits under the Agreement that
may be due following my death. This designation shall replace and revoke any
prior designation of beneficiary(ies) made by me under the Agreement.
Full Name(s), Address(es) and Social Security Number(s) of Primary
Beneficiary(ies)*:
 
 
 
 
 

*   If more than one beneficiary is named above, the beneficiaries will share
equally in any benefits, unless you have otherwise provided above. Further, if
you have named more than one beneficiary and one or more of the beneficiaries is
deceased at the time of your death, any remaining beneficiary(ies) will share
equally, unless you have provided otherwise above. If no primary beneficiary
survives you, then the contingent beneficiary designated below will receive any
benefits due upon your death. In the event you have no designated beneficiary
upon your death, any benefits due will be paid to your estate. In the event that
you are naming a beneficiary that is not a person, please provide pertinent
information regarding the designation.

Full Name, Address and Social Security Number of Contingent Beneficiary:
 
 
 
 

                 
Date
               
 
 
 
     
 
DARRELL R. RAINS    

13